DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7,10-15 and 17,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6, 7 and 14 repeatedly introduces “a temperature of the portal frame” it is unclear if these references refer to the same temperature or the same temperature.
	Claim 10, 17 and 18 repeatedly introduces “a portion of the portal frame” it is unclear if these references refer to the same portion of the portal frame.
Claim 10 recites the limitation "portal frame temperature" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosnight et al. US 2020/0223630 in view of Simoner et al US 2010/0018235.
Fosnight discloses a system comprising:
(Re claim 1)“an order dispensation portal configured to dispense a set of totes via an order pickup alcove enclosed by a set of automatic … doors, wherein the automatic … doors slide open to permit user access to contents of at least one tote in the set of totes” (500, 514 figure 11). “a horizontal surface of the portal frame defining a set of tote access portals associated with the set of totes resting within a set of recessed tote compartments, wherein the portal frame prevents removal of a tote from a recessed tote compartment while permitting removal of contents from the tote” (514 figure 11,13 para 0067).
Fosnight does not disclose heating the portal frame, sliding doors, insulation associated with at least a portion of the portal providing insulation against cooled air from an interior temperature-controlled cooler area adjacent to the order dispensation portal and a set of resistance heating elements associated with at least a portion of the portal frame configured to increase a temperature of an exterior surface of the portal frame in contact with ambient exterior air, wherein the set of resistance heating elements prevents condensation on the portal frame.
Simoner teaches heating the portal frame (abstract), sliding doors (20 figure 1), insulation associated with at least a portion of the portal providing insulation against cooled air from an interior temperature-controlled cooler area adjacent to the order dispensation portal (abstract) and a set of 
It would have been obvious to one skilled in the art to modify the system of Fosnight to include heating the portal frame, sliding doors, insulation associated with at least a portion of the portal providing insulation against cooled air from an interior temperature-controlled cooler area adjacent to the order dispensation portal and a set of resistance heating elements associated with at least a portion of the portal frame configured to increase a temperature of an exterior surface of the portal frame in contact with ambient exterior air, wherein the set of resistance heating elements prevents condensation on the portal frame because it would allow the user to see the items located in the totes before opening them, it allows the dispensing of goods which require refrigeration and sliding doors are more robust than hinged doors.
(Re claim 2) “wherein the portal frame defines a set of three tote access portals associated with a set of three totes positioned below the portal frame” (514 figure 11).
(Re claim 9) “a set of wires providing an electric power to at least one resistance heating element in the set of heating elements” (para 0014, 0037; Simoner).

Claims 10-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosnight et al. US 2020/0223630 in view of Beatenbough US 5,778,689.
Fosnight discloses:
(Re claim 10) “at least a portion of a portal frame forming a horizontal platform defining a set of tote access portals an order dispensation alcove area” (500,514 figure 11).
Fosnight does not disclose monitoring, by a set of temperature sensors, a temperature associated with the portal frame; and automatically adjusting, via a thermostat device, a temperature of 
Beatenbough teaches monitoring, by a set of temperature sensors, a temperature associated with the portal frame; and automatically adjusting, via a thermostat device, a temperature of the portal frame to maintain portal frame temperature within a threshold temperature range, wherein maintaining portal frame temperature within the threshold temperature range prevents condensation from forming on a portion of a surface of the portal frame coming into contact with the ambient exterior air (abstract).
It would have been obvious to one skilled in the art to modify the system of Fosnight to include monitoring, by a set of temperature sensors, a temperature associated with the portal frame; and automatically adjusting, via a thermostat device, a temperature of the portal frame to maintain portal frame temperature within a threshold temperature range, wherein maintaining portal frame temperature within the threshold temperature range prevents condensation from forming on a portion of a surface of the portal frame coming into contact with the ambient exterior air because it allows the system of Fosnight to dispense temperature controlled items and the user to inspect their items before opening the portal.
(Re claim 11) “wherein the set of resistance heating elements are attached to an underside of the portal frame” (18 figure 2; Beatenbough).
(Re claim 12) “wherein the set of resistance heating elements are embedded within at least a portion of the portal frame” (18 figure 2; Beatenbough).

(Re claim 15) “a first tote access portal associated with a first tote, a second tote access portal associated with a second tote and a third tote access portal associated with a third tote” (514,510 figure 11, 13).
(Re claim 16) “an order dispensation portal for dispensing a set of items to a user” (500 figure 11). “a metallic framework forming a horizontal surface defining a set of tote access portals, each tote access portal associated with a recessed tote compartment beneath the metallic framework” (514 figure 11,13). 
Fosnight does not disclose a set of resistance heating elements associated with at least a portion of the portal frame configured to increase a temperature of an exterior surface of the portal frame in contact with exterior ambient air, wherein the set of resistance heating elements prevents condensation on the portal frame due to cooled air from an interior temperature-controlled area.
Beatenbough teaches a set of resistance heating elements associated with at least a portion of the portal frame configured to increase a temperature of an exterior surface of the portal frame in contact with exterior ambient air, wherein the set of resistance heating elements prevents condensation on the portal frame due to cooled air from an interior temperature-controlled area (abstract)
It would have been obvious to one skilled in the art to modify the system of Fosnight to include a set of resistance heating elements associated with at least a portion of the portal frame configured to increase a temperature of an exterior surface of the portal frame in contact with exterior ambient air, wherein the set of resistance heating elements prevents condensation on the portal frame due to cooled air from an interior temperature-controlled area because it allows the system of Fosnight to dispense temperature controlled items and the user to inspect their items before opening the portal.

(Re claim 18) “wherein the set of resistance heating elements are embedded within at least a portion of the portal frame” (18 figure 2; Beatenbough).
(Re claim 19) “a lip overlapping at least a portion of a rim of a selected tote within a selected recessed tote compartment to prevent removal of the selected tote from an exterior side of the metallic framework while enabling access to contents of each tote in the set of totes” (514,510,500 figure 11,13).
(Re claim 20) “a backing member connected to the portal frame and extending downward into the recessed tote compartment preventing a tote sitting inside the recessed tote compartment from sliding backwards out of the recessed tote compartment” (520, 510 figure 13) both frame members and the opening mechanism block the tote from being slid backwards.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosnight/Simoner in view of Beatenbough US 5,778,689.
Fosnight/Simoner discloses the system as rejected above:
(Re claim 4) Fosnight/Simoner do not disclose the set of resistance heating elements are embedded within the portal frame.
Battenbough teaches the set of resistance heating elements are embedded within the portal frame (18 figure 2).
It would have been obvious to one skilled in the art to modify the system of Fosnight/Simoner to include the set of resistance heating elements are embedded within the portal frame because it is a well-known method for heating a portal frame and it can supplement the heat produced by other methods.

Beatenbough teaches the set of resistance heating elements are attached to an underside of the portal frame.
It would have been obvious to one skilled in the art to modify the system of Fosnight/Simoner to include the set of resistance heating elements are attached to an underside of the portal frame because it is a well-known method for heating a portal frame and it can supplement the heat produced by other methods
(Re claim 6) Fosnight/Simoner do not disclose a temperature sensor device monitoring a temperature of the portal frame, wherein a thermostat device autonomously raises a temperature of the portal frame on condition the temperature sensor device detects a temperature of the portal frame falls below a minimum temperature threshold.
Beatenbough teaches a temperature sensor device monitoring a temperature of the portal frame, wherein a thermostat device autonomously raises a temperature of the portal frame on condition the temperature sensor device detects a temperature of the portal frame falls below a minimum temperature threshold (abstract).
It would have been obvious to one skilled in the art to modify the system of Fosnight/Simoner to include a temperature sensor device monitoring a temperature of the portal frame, wherein a thermostat device autonomously raises a temperature of the portal frame on condition the temperature sensor device detects a temperature of the portal frame falls below a minimum temperature threshold because it helps limit power usage of the heating elements by maintain the portal at a given temperature range.
(Re claim 7) Fosnight/Simoner do not disclose a temperature sensor device monitoring a temperature of the portal frame, wherein a thermostat device autonomously raises a temperature of 
Beatenbough teaches a temperature sensor device monitoring a temperature of the portal frame, wherein a thermostat device autonomously raises a temperature of the portal frame on condition the temperature sensor device detects a temperature of the portal frame falls below a minimum temperature threshold (abstract).
It would have been obvious to one skilled in the art to modify the system of Fosnight/Simoner to include a temperature sensor device monitoring a temperature of the portal frame, wherein a thermostat device autonomously raises a temperature of the portal frame on condition the temperature sensor device detects a temperature of the portal frame falls below a minimum temperature threshold because it helps limit power usage of the heating elements by maintain the portal at a given temperature range..

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosnight/Simoner in view of Aiken et al. US 2015/0285551
Fosnight/Simoner do not disclose a set of vents configured to provide temperature-controlled air to the order dispensation portal, wherein ambient temperature associated with the portal frame is controlled via the set of vents to prevent condensation on the portal frame.
	Aiken teaches a set of vents configured to provide temperature-controlled air to the order dispensation portal, wherein ambient temperature associated with the portal frame is controlled via the set of vents to prevent condensation on the portal frame (abstract, 86,90 figure 3).
It would have been obvious to one skilled in the art to modify the system of Fosnight/Simoner to include a set of vents configured to provide temperature-controlled air to the order dispensation portal, wherein ambient temperature associated with the portal frame is controlled via the set of vents to .
-
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosnight/Beatenbough in view of Simoner et al. US 2010/0018235
Fosnight/Beatenbough discloses opening a set of automatic doors to permit user access to a set of totes within the order dispensation alcove area on condition a set of totes containing a set of items are dispensed within a set of recessed tote compartments below the portal frame for pickup, wherein the portal frame prevents removal of a tote in the set of totes from a recessed tote compartment while permitting removal of a set of items within each tote in the set of totes (510, 514 figure 11,13).
Fosnight/Beatenbough do not disclose sliding doors.
Simoner teaches sliding doors (20 figure 1).
It would have been obvious to one skilled in the art to modify the system of Fosnight/Beatenbough to include sliding doors because sliding doors are more robust than hinged doors.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US D918,892, 2018/0244469, 2018/0134492, 2017/0215620, 2016/0355337 and 2001/0042024.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655